Citation Nr: 1631467	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-27 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from January 1999 to February 1999 and from April 2001 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in San Diego, California.

The case was previously before the Board in December 2013, when it was remanded for examination and medical opinions.  The requested development has been completed.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Throughout the period of the claim, the Veteran's service-connected migraine headaches have more nearly approximated very frequent prostrating productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for migraine headaches have been met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability. The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is service-connected for migraine headaches.  An initial disability of 30 percent is assigned effective November 26, 2008, the date service connection was granted.  

The Veteran's service-connected migraine headaches are rated under Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). By way of reference, the Board notes that according to WEBESTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran filed his claim for service connection upon separation from service.  

In May 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the medical evidence of record and confirmed the diagnosis of migraine headaches and that the Veteran was prescribed medication for both prophylactic and abortive treatment.  The Veteran reported having headaches approximately 3 times a week with symptoms of photophobia and phonophobia.  Treatment included medication and lying down in a dark quiet room.  

In March 2013 another VA examination of the Veteran was conducted.  Symptoms and treatment consistent with that reported in the prior examination were noted.  The examiner indicated that the Veteran's migraines were manifest by characteristic prostrating attacks which happened more frequently than once a month, but then indicated that the attacks were not very frequent or prolonged.  

Because of the ambiguity in the 2013 Compensation and Pension examination report a December 2013 Board remand required additional clarification from the examiner.  In January 2014 the examiner reviewed the record and indicated that the Veteran's migraines were not very frequent or productive of severe economic inadaptability.  The examiner indicated that some of the symptoms which were reported as headaches may have been symptoms of the Veteran's service-connected psychiatric disorder.  

In October 2015, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The examiner again confirmed that the Veteran was diagnosed with migraine headaches and that he was prescribed narcotics for treatment.  Noted symptoms were pain; nausea; vomiting, visual disturbance; and sensitivity to light and sound.  The Veteran reported having headaches approximately 3 times a week and the examiner indicated that the attacks were prostrating and productive of sever economic inadaptability.

VA treatment records confirm that the Veteran is prescribed medication to treat his service-connected migraines and continuing symptoms are noted in various treatment records.  While there is some indication in the medical evidence that some of the reported migraine attacks may be symptoms of the service-connected psychiatric disorder, the medical evidence is clear that medication is prescribed and the migraines are being treated with narcotics as a physical, not a psychological, problem.  

The Veteran has maintained that he has headaches approximately 3 times a week, which are prostrating and the evidence contained in most of the medical evidence tends to support this.  These documented symptoms show that the Veteran meets the criteria for the assignment of a 50 percent disability rating for migraine headaches throughout the entire appeal period.  See, 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, a 50 percent rating for migraine headaches is granted.

The Board has considered entitlement to an evaluation in excess of 50 percent but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum scheduler evaluation under the rating code for migraine headaches is in now effect, no additional discussion is necessary.  38 C.F.R. § 4.124a , Diagnostic Code 8100.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.

Other Considerations 

Finally, the Board finds that the Veteran's service-connected disability does not warrant referral for extra-schedular consideration.  In an exceptional case where a schedular rating is found to be inadequate, there must be consideration of whether an extra-schedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1)  (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third and final step is to refer the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected disability.  The Board acknowledges that the Veteran receives the maximum rating under Diagnostic Code 8100 for his headache disability.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here.

Thus, his symptoms associated with this disability do not denote an exceptional or unusual disability picture.  That is to say, the symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  Again, 38 C.F.R. § 4.1, generally, contemplates that the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also, most, if not all, of the evaluation and treatment he has received for his headaches has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  Hence, the Board is not obligated to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9   1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

An initial disability rating of 50 percent for migraine headaches is granted.  



____________________________________________
T. REYNOLDS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


